DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2022 has been entered.
Claims 1-2, 4-5, 7-12, 14-17, 19-20, and 24-26 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-12, 14-17, 19-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bourane (US 2019/0225894) in view of Harris (US 9,227,181), Akah (US 2018/0237702), Habib (US 2011/0224068), and Shan (US 2004/0138051).
Regarding claims 1-2, 4, 11-12, 14-16, and 24, Bourane teaches introduction a crude oil hydrocarbon feed [0029] to a separation unit to produce a lesser boiling effluent and a greater boiling effluent, wherein the cut point is 350°C [0033] passing the greater boiling effluent to a first downflow fcc downstream of the separation unit, where the first downflow FCC unit contacts the greater boiling effluent with a multicomponent catalyst comprising zsm-5 and usy zeolites [0037], [0046] and produce a first spent catalyst and a first effluent comprising one or more olefins (ethylene, propene, butene) [0075].  Bourane teaches transition metals on the catalyst [0055].  Bourane teaches that the catalyst for treating the lighter boiling point fraction may have a weight fraction of ZSM-5 zeolite that is greater than the weight fraction of ZSM-5 in the catalyst for treating the heavier stream [0054], [0049], which Examiner considers to read on the claimed differing weight percentages.  Bourane teaches keeping the second regeneration zone separate from the first catalyst regeneration zone [0038].  
Bourane does not explicitly disclose (1) the API gravity of the greater boiling effluent of less than 30 (2) the amounts of the multicomponent catalyst mixture (3) one or more transition metals are substituted into the framework of the USY zeolite (4) the first multicomponent catalyst and second multicomponent catalyst contain different percentages of ZSM-5, beta, and USY zeolite and maintaining the first catalyst separate from the second catalyst.
Regarding (1), Bourane teaches the same crude oil feed and the same cut off point for fractionation.  
Therefore, it is expected and alternatively would be obvious to the person having ordinary skill in the art that the Bourane greater boiling fraction would have the same API gravity, since it is obtained from the same separation of the same crude feed using the same cut point as claimed.
Regarding (2), Harris teaches an improved FCC catalyst blend using 5-50% Y zeolite, which can be USY, 5-40% ZSM-5, and 35-70% beta zeolite (column 4, lines 30-65), which overlaps with the claimed range.
Similarly, Akah teaches an improved FCC catalyst blend having 5-30% y zeolite [0022], 5-45% beta zeolite [0025] and 5-45% zsm-5 [0028], which overlaps with the claimed ranges.  Akah teaches the catalyst can be used for feeds having a relatively great API gravity, such as 30 [0018].  In this regard, Examiner considers Akah feed to be close enough to the less than 30 API gravity (since the ranges touch each other), that it would still be suitable to treat the Bourane feed.  It is also noted that Harris does not restrict the feedstock. 
Akah teaches that any FAU zeolite may be used [0022]. 
Habib teaches that USY is an improved type of FAU zeolite [0007].  In this regard, Examiner notes that USY would be a suitable FAU zeolite, since Akah teaches that any FAU zeolite may be used.  Examiner notes that USY is a well-known Y type zeolite used in catalytic cracking.  This is further evidenced by Bourane [0046].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the improved Harris/Akah catalysts, in the process of Bourane, for the benefit of improving the yield of desired FCC products.
Regarding (3), Shan teaches catalytic cracking catalysts [0043] including USY, beta, and ZSM-5 zeolites [0023].  Shan teaches that the metals are incorporated into the zeolites by framework substation of lattice atoms located inside the micropores of the zeolite [0024].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Shan transition metal/zeolite framework substituted cracking catalyst in the process of the previous combination, since it is a known zeolite having transition metals, known for the same purpose of catalytic cracking.  
Regarding claims 5 and 17, Bourane teaches regenerating the first catalyst to produce a first regenerated catalyst and passing at least a portion of the regenerated catalyst back to the first downflow catalytic cracking unit [0037].
Regarding claims 7 and 19-20, Bourane teaches passing the second spent catalyst to a regenerator to regenerate the second catalyst and passing at least a portion of the second regenerated catalyst to the second downflow fcc [0038].
Regarding claim 8, Akah teaches each zeolite may contain 1-20% phosphorous pentoxide [0070].
Regarding claim 9, Akah teaches each zeolite contains 1% scandium or yttrium [0029], which overlaps with the claimed range and reads on the claimed rare earth elements.
Regarding claim 10, Akah teaches 10-30% binder [0031] and 30-60% matrix [0034].
Regarding claims 25-26, Bourane teaches AXL crude oil feed [0088]. It is expected that the Bourane feed would contain the same or similar boiling range as claimed, since it is from the same AXL (Arabian extra light) source.  It is not seen where Applicant has distinguished the feed in this regard.

Response to Arguments
Applicant's arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0014555 – Marri teaches using two different catalysts for fluidized cracking, one for lighter feeds and one for heavier feeds [0018]
US 2,426,869 – Hamilton teaches two catalytic cracking reactor stages, with individual regeneration zones (see figure)
US 2018/0237703 – Akah teaches fluidized catalytic cracking using two downcomer reactors and mixtures of ZSM, USY, and beta zeolite [0021], [0028] using framework substituted catalysts [0029].
US 2011/0315603 – teaches fluidized catalytic cracking catalysts comprising mixtures of large pore zeolites such as USY and beta [0085] and medium pore zeolites such as ZSM5 [0086].
US 2003/0116471 – Zhang teaches FCC catalysts including USY, ZSM5, and beta zeolite [0052].
US 11,352,575 – Al-Ghrami teaches a related dual riser FCC process, but does not specify the multi component catalyst as claimed.
US 2014/0034551 – Freire Sandes teaches optimizing a dual riser FCC by using different catalyst systems in each reaction zone [0109].
US 4,116,814 – teaches dual riser catalytic cracking reactions (see figure).
US 2018/0346827 – Al-Ghamdi, previously relied upon, teaches dual downflow fluidized catalytic cracking reactors with common catalyst regenerator.
US 6,635,169 – Bhore teaches framework substation of metals on zeolites in fcc catalysts (column 5, lines 20-column 6, line 25)
US 2002/0153282 – Cheng teaches incorporating metals into zeolite frameworks [0037]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771